  Case 2:20-cv-00042-PLM-MV ECF No. 13 filed 06/25/20 PageID.224 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

NAJEE SHARIF WILKINS,

                      Petitioner,                   Case No. 2:20-cv-42

v.                                                  Honorable Paul L. Maloney

CONNIE HORTON,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a

meritorious federal claim.



Dated:   June 25, 2020                              /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
